ORDER

This Court having considered the Joint Petition for Indefinite Suspension with Right to Apply for Reinstatement In Not Less Than One Hundred Twenty (120) Days, filed herein pursuant to Maryland Rule 16-772, it is this 25th day of June, 2015,
ORDERED, by the Court of Appeals of Maryland, that Abraham Allan Gertner be, and he is hereby, indefinitely suspended by consent from the practice of law in the State of Maryland, effective thirty (30) days from the date of this Order, for violating Maryland Lawyers’ Rules of Professional Conduct 1.4, 1.15, 1.7 and 8.4(d), and it is further
ORDERED, that the Respondent may apply for reinstatement no sooner than one-hundred twenty (120) days from the date this Order is entered, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Abraham Allan Gertner from the register of attorneys in this Court, and shall certify that fact to the Client Protection Fund of Maryland and the clerks of all judicial tribunals in this State pursuant to Maryland Rule 16-772(d).